Citation Nr: 0308484	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-25 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for carcinoma of the 
stomach, on an accrued basis.

(The issues of entitlement to service connection for the 
cause of the veteran's death and eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1969.  
He died in September 1998; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision from the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In correspondence received in April 
2001, the appellant cancelled her request for a hearing 
before a Veterans Law Judge.  She appeared and testified at 
an RO Hearing Officer in August 2001; a transcript of that 
hearing is associated with the claims file.

The Board notes that in the Introduction portion of an April 
2001 Board remand, it was noted that the appellant had not 
actually requested Chapter 35 educational benefits and that 
as such the Board did not perceive a separate appellate issue 
as to eligibility.  Further review of the claims file, 
however, reflects that the appellant included reference to 
such benefits in her timely received VA Form 9 after the 
matter was discussed in the statement of the case.  She has 
not withdrawn such claim from appellate status.

The Board is undertaking additional development on the issue 
of entitlement to service connection for the cause of the 
veteran's death pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide any notice of 
the development required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing the 
issues remaining on appeal.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1998; he was not 
service-connected for any disability during his lifetime.  

2.  VA first received a claim of entitlement to VA 
compensation benefits based on carcinoma of the stomach on 
September 29, 1998.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits based on 
entitlement to service connection for stomach cancer.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2002).

The veteran died September [redacted], 1998, as shown by his official 
death certificate.

On September 29, 1998, VA received a letter from a member of 
Congress who indicated he had recently been contacted by the 
appellant who was seeking benefits for her family after the 
death of her husband, the veteran.  An original claim of 
entitlement to VA compensation benefits based on stomach 
cancer is date-stamped as also having been received by the RO 
on September 29, 1998.  The veteran's signature appears on 
that form next to the date January 6, 1998.  

The correspondence and other documentation in the claims file 
that are marked as received prior to September 29, 1998, are 
dated in the 1970s and contain no reference to carcinoma of 
the stomach.  

In August 2001, the appellant testified at the RO.  Her 
representative began by stating that an original claim for 
stomach cancer had been filed in January 1998.  The appellant 
herself did not offer argument to that effect during her 
hearing.  She instead stated that she and the veteran had 
discussed his concerns relevant to his Vietnam service and 
his belief that his illness was due to exposure to herbicides 
in service during his lifetime.  She then stated that the 
veteran, "started the claim before he died, but he did 
become sick...one of things he wanted to pursue was to get his 
record from when he was in Vietnam and that didn't arrive 
until after he died."  In the April 2003 informal hearing 
presentation the appellant's representative asserts that the 
appellant stated she submitted a claim for disability 
benefits prior to the veteran's death but that a copy of such 
was not in the record.  Again, a review of statements made by 
the appellant herself during this appeal fails to reveal that 
she has made such assertion.  

In sum, the appellant herself does not appear to be arguing 
that a claim was actually received by VA, but rather, that 
the veteran began the process during his lifetime by filling 
out the form that was only later sent to VA.  Her 
representative, however, has argued that there is a dispute 
as to whether a claim was filed during the veteran's 
lifetime, and that VA has not adequately advised the 
appellant as to the nature of evidence that would show that 
such application was actually filed.  

Here the Board notes that during the pendency of the 
appellant's claim for accrued benefits, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
potentially applicable to the appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the statement of the case issued in August 1999 
and the supplemental statement of the case issued in December 
2001 include notice to the appellant that the only claim of 
entitlement to compensation benefits for carcinoma of the 
stomach is date-stamped as received subsequent to the 
veteran's death and that to be eligible for accrued benefits 
the appellant would need to show that VA received a claim of 
entitlement to service connection for carcinoma of the 
stomach prior to the veteran's death.  

There is no indication that the representative has personal 
knowledge of the veteran filing a claim for service 
connection for stomach cancer.  Rather, the representative 
appears to have simply misunderstood the statements made by 
the appellant.  The evidence clearly shows that the veteran's 
claim for service connection for stomach cancer was signed in 
January 1998 but not received by VA until after the veteran's 
death.  In the Board's opinion, the appellant's own testimony 
supports what the evidence clearly shows.  Consequently, 
there is no additional evidence or information that could be 
obtained to substantiate the claim for accrued benefits.  
Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations and the claim 
of entitlement to accrued benefits based on service 
connection for carcinoma of the stomach must be denied.  


ORDER

The claim of entitlement to service connection for carcinoma 
of the stomach, on an accrued basis, is denied.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


